51dollar_figure 1dollar_figuredollar_figure dollar_figure dollar_figure'9 025dollar_figure'80 date number release date index nos 263a tam-102392-00 cc ita b7 case no taxpayer’s name taxpayer’s address taxpayer’s identification no year involved date of conference legend t a b issue whether property such as stuffed animals novelty toys and jewelry prizes which t offers to customers in its mechanical skill crane devices and treats as inventory when computing its combined_absorption_ratio under the simplified_resale_method is subject_to sec_263a of the internal_revenue_code conclusion the property is subject_to sec_263a facts page t owns and operates coin-operated mechanical skill crane device sec_1 devices that dispense a variety of prizes a customer deposits coins into a device and maneuvers the device's crane in an attempt to retrieve the desired prize in the enclosed glass display no customer is guaranteed a prize and an average customer spends a total of about dollar_figurea to obtain a prize that costs t approximately dollar_figureb prizes are purchased by t and either used in its own devices or resold to t's franchisees some of these prizes are manufactured especially to t's specifications while others are purchased by t off the rack t's devices are found in various locations such as bars bowling centers supermarkets and restaurants the prizes t sells to its franchisees are treated by t as inventory in its balance_sheet for financial statement and income_tax purposes for income_tax purposes they are also treated as inventory when t computes a combined_absorption_ratio under the simplified_resale_method and when t allocates its additional sec_263a costs to its ending inventory the prizes t uses to stock its own devices are also treated by t as inventory in its balance_sheet for financial statement and income_tax purposes moreover for income_tax purposes they are also treated as inventory when t computes a combined_absorption_ratio under the simplified_resale_method however the prizes t uses to stock its own devices are not treated as inventory when t allocates its additional sec_263a costs to its ending inventory for this latter purpose these prizes are treated as supplies that are used in its service business and not property_held_for_sale that is subject_to sec_263a treating prizes t uses to stock its own devices as inventory in t’s computations under the simplified_resale_method produced a smaller absorption ratio and a lesser amount of additional sec_263a costs all of which was allocated to the prizes t treated as inventory for allocation purposes ie only those it sells to its franchisees than would have otherwise occurred the examiner questions t's treatment of the prizes used in t's devices for purposes of sec_263a law and analysis sec_263a generally requires direct costs and an allocable portion of indirect_costs of certain personal_property acquired for resale by a taxpayer to be included in inventory costs in the case of property that is inventory or to be capitalized in the case of other_property sec_1_263a-3 of the income_tax regulations provides a simplified_method for determining the additional sec_263a costs properly allocable to property acquired for these devices are sometimes referred to as claws or diggers page resale and other eligible_property on hand at the end of the taxable_year sec_471 provides that whenever in the opinion of the secretary the use of inventories is necessary to clearly determine the income of the taxpayer inventories must be taken by the taxpayer sec_1_471-1 generally requires a taxpayer to account for inventories when the production purchase or sale of merchandise is an income-producing factor in the taxpayer's business sec_1_162-3 generally allows taxpayers carrying materials_and_supplies on hand to include in expenses the charges for the materials_and_supplies in the amount that they are actually consumed and used in operation during the tax_year under the facts presented t treated the prizes that it uses to stock its own devices as inventory when calculating a combined_absorption_ratio under the simplified_resale_method since the treatment of these items as inventory for this purpose produced as a direct consequence the computation of a smaller absorption ratio and a lesser amount of additional sec_263a costs than would have otherwise occurred ie the amounts computed were smaller than if these items had not been treated as inventory for this purpose consistency requires that t must likewise treat the prizes that it uses to stock its own devices as inventory when allocating additional sec_263a costs to inventory t argues that the prizes that it uses to stock its own devices are supplies and as such indirect_costs are not allocable to these items under sec_263a the fact that t characterized these items as inventory in its balance_sheet for financial statement and income_tax purposes and when applying the simplified_resale_method should control their characterization for allocation purposes however we will examine t’s argument that the prizes in question are not inventory despite the inconsistency in t’s position to ensure that treatment as inventory is not improper under the code or regulations the conclusion reached is that under t’s specific circumstances treatment of these items as inventory subject_to sec_263a is proper because they are significant not incidental in relation to the value of any service provided t asserts that it is providing a service2 to customers and that the prizes provided in connection with the service are subordinate to the service in support of this proposition t argues that the prizes are subordinate based on the fact that an average customer is willing to spend about dollar_figurea in total to obtain a dollar_figureb prize considering the fact that the average customer makes several attempts before eventually obtaining a prize at this time no question as been raised regarding t’s classification of its activity as a service page sec_471 and the regulations thereunder require a taxpayer to use an inventory account whenever the production purchase or sale of merchandise is an income-producing factor sec_263a identifies the costs that must be included in inventory presently sec_471 and its regulations do not define the term merchandise in the absence of a definition courts have often identified items as merchandise without providing an underlying explanation for their determination in wilkinson-beane inc v commissioner tcmemo_1969_79 aff’d 420_f2d_352 1st cir the court did explain its determination that caskets sold incident to funeral services were merchandise by looking at financial_accounting authorities and recognizing that merchandise and services could be simultaneously sold the court decided that because the caskets were held_for_sale the caskets were merchandise following wilkinson-beane other courts have recognized that a taxpayer may sell both services and merchandise see eg thompson electric inc v commissioner tcmemo_1995_292 j p sheahan and assoc v commissioner t c memo and that merchandise generally is goods held_for_sale from this judicial history a basic understanding has emerged that merchandise is property that is transferred to a customer and that this transfer may occur in connection with services even assuming for the sake of argument that t is providing a service under the particular facts presented here t is also selling merchandise the cost of which is significant in relation to any service provided a prize is transferred to a customer after the customer pays some price for it and obtains it by successfully manipulating the crane once transferred the customer has full ownership rights to the prize a tangible item and may keep transfer or do whatever desired with it a sale has occurred irrespective of the number of previous attempts to secure a prize obviously it is obtaining one of t's prizes that entices customers to insert coins into a device the critical role that the prizes play is shown by t's placement of them in a glass case so that they can be clearly seen moreover t has some prizes manufactured especially to its specifications further showing their importance to t's business presumably few if any customers would insert coins into a device just to manipulate the crane when the glass case is empty or if the device did not dispense prizes thus we believe the prizes are a material_income-producing_factor in t’s business and in accordance with sec_1_471-1 should be accounted for as inventory in order to clearly reflect t’s taxable_income t claims that the prizes used to stock its devices are not inventory but are supplies within the meaning of sec_1_162-3 however supplies are generally viewed as goods consumed during the production of property or the provision of services see sec_1_162-3 t's prizes are not consumed in the course of providing a service more importantly t is not furnishing prizes incidental to the provision of services but is in the business of selling merchandise to customers in addition to possibly providing a service this merchandise with a cost that is significant in relation to the value of page any service provided is subject_to the requirements of sec_263a caveat a copy of this technical_advice_memorandum is to be given to t sec_6110 provides that it may not be used or cited as precedent
